BUFFINGTON, Circuit Judge.
At the urgent request of the county of Delaware and the township of Tinieum, a rehearing was granted in this ease. After argument and due consideration had, we find no reason to differ from the conclusions heretofore reached, as set forth in the respective opinions of the majority and minority of the court. This renders it unnecessary to pass upon the question of the court’s right to grant a rehearing. The inability, of the county and township to" tax these lands and have the government aid them in the educational and other service they did under the abnormal conditions of the war, necessitated by schools, etc., for children of government employees, makes the case one of hardship', but relief therefrom does not lie with the courts, but the legislative branch of the government.